I have the greatest honour to
speak on behalf of the people of Tuvalu, who wish me
first of all to convey their warmest greetings to this
session of the General Assembly. We also extend our
sincere congratulations to you, Mr. President, on your
election and assure you of our full cooperation.
18

We congratulate the outgoing President, Mr.
Julian Hunte of Saint Lucia, for his excellent
leadership. Coming from a small island developing State
ourselves, we are proud of the many achievements so
ably accomplished under his presidency.
We would also like to extend our warmest
gratitude to the Secretary-General, Mr. Kofi Annan,
and his staff for their dedication to the work of the
United Nations. The United Nations, through the
Secretary-General’s High Representative, participated
in the Pacific Island Forum Leaders meeting, held in
Samoa last month, at which a new strategy for regional
cooperation in the Pacific, the Pacific Plan, was
considered.
That is highly commendable. Like all Forum
members, Tuvalu looks forward to United Nations
solidarity and support, bilaterally and through the
Pacific Island Forum and other Pacific regional
organizations, in order to realize that Pacific initiative.
Tuvalu is privileged and proud to be in this most
indispensable body, the United Nations. Our presence
here demonstrates our belief in the noble principles and
goals of the United Nations. At the same time,
however, we are constantly reminded of our
responsibilities to all Tuvaluans, who every day worry
about their future economic, cultural, environmental
and long-term security and survival on our small,
isolated and extremely vulnerable islands.
Tuvuluans wonder if the pride of being in the
United Nations is commensurate with the many aspired
needs of our people. Is there any real value of being at
the United Nations to the villagers and local
communities, who can barely overcome the limitations
posed by the lack of opportunities, marginalization,
isolation, economic exclusion and their extreme
vulnerability?
It is our strong belief that to maintain its
legitimacy and relevance to all, the United Nations
needs to reassess its role and functions in order to
better reflect the reality of today’s world, in line with
its principle of sovereign, equitable participation and
representation. We therefore support ongoing reforms
in the work of the United Nations. In particular, we
support the increase in the number of both permanent
and non-permanent seats in the Security Council.
Expansion, in our view, should be considered on the
basis of responsible contribution to international
development and peace, and in this vein we would
support the allocation of a permanent seat to Japan. We
also believe more equitable representation of the
developing countries in the non-permanent seats of the
Council is vital and long overdue.
Security challenges continue to create worldwide
havoc, fear and uncertainty. Terrorist acts, including
the unfortunate seizure of a school in Russia, have
proven the continued existence of forces bent on
undermining the United Nations founding goals of
freedom, peace and security. They have also
underscored the urgency with which we, the United
Nations, must collectively combat these forces.
Tuvalu is fully committed to joining the fight
against international terrorism as required by Security
Council resolutions. But we would need to seek the
assistance of the United Nations and the international
community to help us fulfil those requirements,
particularly the reporting requirements of those
resolutions and of the international anti-terrorism
conventions.
Tuvalu recognizes the seriousness of the
HIV/AIDS epidemic in relation to the social and
economic development and security of Tuvalu and
other Pacific island countries. Given our exposure and
the level of mobility of our communities, particularly
our seafarers who serve on merchant ships worldwide,
there is an urgent need for assistance from the
international community, such as that provided under
the Global Fund to Fight AIDS, Tuberculosis and
Malaria, in order to combat the threats of the epidemic.
As is widely acknowledged, a serious challenge
to Tuvalu and to all small island developing States is our
unique vulnerability to external forces. That vulnerability
arises not from our own actions but simply from our
being islands with small economies, our isolation, our
fragmentation and the fragility of our natural
environments. These factors taken together translate into
significant constraints on development and a severe lack
of capacity to cope with the many changes taking place
in the world, especially through globalization.
Yet for us in small island developing States,
although we witness daily the forces of trade,
communications and travel creating a single global
community, the problems associated with poverty, lack
of opportunity, marginalization and environmental
decline continue to plague our efforts. There is a
genuine need for the United Nations and the
international community to better recognize the special
19

and unique circumstances of small island developing
States and their aspirations to participate more
equitably in a globalized world.
Sustainable development, particularly for the
most disadvantaged and vulnerable developing States,
is most crucial. In June, Tuvalu undertook a
comprehensive review of its development priorities and
adopted a national sustainable development strategy
that we call “The Tuvalu Vision 2015”, premised on
international development agendas, including the
review of the Barbados Programme of Action for the
Sustainable Development of Small Island Developing
States, and aimed at building Tuvalu’s resilience in
coping with the challenges it faces.
The promotion of good governance, democratic
principles and respect for the rule of law is strongly
recognized as fundamental to the successful
implementation of that strategy. We acknowledge with
greatest appreciation the generous support of the
Governments of Australia, New Zealand, Ireland, the
United Kingdom, Italy and the Republic of China on
Taiwan, the United Nations Department of Economic
and Social Affairs and the Asian Development Bank in
that exercise. We look forward to partnering with them,
and with others in the international community, in the
realization of that strategy.
As a poorly resourced small island developing
State and a least developed country as well, even our best
efforts to escape the cycle of poverty and marginalization
are doomed to failure without the meaningful support of
the international community, civil society and the
private sector. The Millennium Declaration, the
Monterrey Consensus and the Johannesburg Plan of
Implementation have all provided clear road maps for
partnerships towards sustainable development. The
signposts offered under these road maps will remain
mere rhetoric unless they translate into real
developments, responsive to the unique needs of small
island developing States such as Tuvalu.
It is for these reasons that full and effective
implementation of the Barbados Programme of Action
for the Sustainable Development of Small Island
Developing States is ever so crucial. Tuvalu is very
encouraged by the progress so far achieved in the
review of the Programme.
However, success in the further implementation
of the Barbados Programme of Action will depend
entirely on a better appreciation of the unique situation
of small island developing States such as Tuvalu, easier
access to and the provision of adequate financial and
technical resources, development aid and the
dissemination of appropriate technology, particularly
for new and renewable energy and capacity-building.
In terms of natural resources, Tuvalu is truly a
small island country in a big ocean. The Pacific Ocean
surrounding our islands provides the vital source of our
livelihoods and our economic and social development.
Increasingly, however, we are concerned with the real
threats of illegal, unreported and unregulated fishing
and of ocean pollution from waste, particularly from the
trans-shipment of highly radioactive and toxic materials
through our region. We seek the understanding of the
international community to help us save our oceans and
support fully the Pacific Islands Regional Ocean Policy
adopted by our Government leaders in 2002.
The overall decline in overseas development
assistance in real terms is cause for serious concern.
The failure of developed countries to fulfil the United
Nations minimum target of providing 0.7 per cent of
their gross national product in overseas development
assistance to small island developing States translates into
lower economic growth as well as a further widening
development gap for small island developing States
such as Tuvalu. This needs to be addressed urgently.
An important source of financial flows to
developing countries, particularly to small island
developing States such as Tuvalu, is migrant workers’
remittances from developed countries. Indeed,
remittances from our overseas workers, and
particularly Tuvaluan seafarers serving abroad, provide
a substantial source of income, which is so vital for
social and economic development in Tuvalu. Tuvalu
fully supports giving urgent international attention to
the issue of migrant workers’ rights, including the
maintenance of international standards specifying
minimum requirements for certificates of competency
and provisions for the safety and security of migrant
workers, in order to ensure the continuation of this
vital source of capital for SIDS.
The international meeting in Mauritius in January
must result in a stronger commitment from the
international community and in pragmatic and doable
actions on the ground in all small island developing
States.
An issue of continuing concern to Tuvalu is the
question of the representation of the Republic of China
20

on Taiwan in the United Nations. Regrettably, this
Organization cannot be said to be universal without the
rightful representation of the 23 million people of the
Republic of China on Taiwan. Tuvalu feels that the
active and responsible participation of the Republic of
China on Taiwan in world affairs — especially in trade,
commerce and international development — without
representation in the United Nations is unjust and
morally wrong and needs to be corrected.
We in Tuvalu, a mere three meters above sea
level, live in constant fear of the adverse impact of
climate change and the rising sea level. Our livelihoods
and sources of food security are already badly affected.
With increased ground water salinity, land erosion and
coral bleaching, we experience total anxiety. The threat
is real and serious and is like a slow and insidious form
of terrorism against Tuvalu.
Tuvalu, therefore, accords significant importance
to the United Nations Framework Convention on
Climate Change and its Kyoto Protocol, as they
provide the most appropriate global framework to
reducing greenhouse gas emissions. We congratulate
the Framework Convention secretariat as the
Convention marks its tenth anniversary this year.
However, we are deeply concerned by the failure and
the lack of leadership on the part of industrialized
countries in the implementation of commitments and in
the ratification and enforcing of the Kyoto Protocol.
We in small island developing States recognize
that all nations must take steps to mitigate greenhouse
gas emissions at some stage. However, Tuvalu believes
that the Kyoto Protocol must be the first step in this
direction for now and for setting the way forward in
the future. The Protocol as such must enter into force
without delay. However, the industrialized countries
must act first as it is their legacy of emissions that is
creating the problems of today. Actions must also
include assisting small island developing States in their
adaptation to the adverse effects of climate change,
particularly in terms of urgently providing adequate
financial and technical resources in line with the
responsibilities and obligations under the Framework
Convention.
As we mark the tenth anniversary of the
Framework Convention, and as we begin to explore
future actions against climate change and sea-level
rise, we appeal for more attention from the United
Nations, whose raison d’être is to ensure world peace
and security, and for stronger leadership by the
international community against this global threat.
In conclusion, we want to say that efforts aimed
at the sustainable development of small island States
like Tuvalu will have no meaning unless the issue of
climate change and sea level is addressed decisively
and with urgency. Tuvalu’s interest in enforcing Kyoto
is not self-serving. The more serious consequences of
not acting now, as we are already witnessing the world
over, will be felt everywhere.
It is our hope that, out of this common house of
our United Nations family, there will emerge better
understanding and goodwill for the long-lasting
security and survival of Tuvalu, of SIDS and of the
whole world.
God bless the United Nations.